                               Case 19-20370   Doc 37   Filed 02/18/20     Page 1 of 4
Entered: February 18th, 2020
Signed: February 14th, 2020

SO ORDERED
PROVIDED, HOWEVER, that any loan modification or other agreement with
respect to loss mitigation shall be non-recourse as to the debtor unless
included in a reaffirmation agreement. THIS ORDER DOES NOT
AUTHORIZE A DEED IN LIEU OF FORECLOSURE SO LONG AS THE
PROPERTY REMAINS PROPERTY OF THE BANKRUPTCY ESTATE.




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                              AT BALTIMORE

         In Re:      Kim M. Knight                           Case No. 19-20370 - DER
                                                             Chapter 13

         **********************************
         U.S. BANK TRUST NATIONAL
         ASSOCIATION, AS TRUSTEE OF THE
         LODGE SERIES III TRUST, Movant (BSI
         Financial Services, Inc.), Servicer


         vs.

         Kim M. Knight, Debtor
                             Respondent(s)


                  AGREED ORDER AND STIPULATION MODIFYING AUTOMATIC STAY

              The Movant, U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF
         THE LODGE SERIES III TRUST, Movant (BSI Financial Services, Inc.), Servicer by its



         19-603461
                 Case 19-20370       Doc 37     Filed 02/18/20     Page 2 of 4




attorney, Kevin Feig, Esq., and the Debtors, Kim M. Knight by their attorney, Jeffrey M. Sirody,
do hereby consent to the following:

        1.    The Automatic Stay of 11 U.S.C. §362 and 11 U.S.C. §1301 (if applicable) are
hereby terminated. Movant agrees to forbear provided Debtor(s) comply(ies) with the terms of
this Order.

        2.      The Debtor(s) shall cure the post-petition arrears due of approximately $6,048.60,
which include: payment(s) in the amount of $969.60 for the month(s) of October 2019 through
February 2020 and current bankruptcy fees and costs in the amount of $1,231.00. The Debtor(s)
will make "additional" monthly payments of $1,008.10 commencing in March 2020 and
continuing each month thereafter for a total of six (6) months until the arrears are paid in full.
The "additional" payments must be received by the 15th day of the month. Note: Should
the Debtors provide sufficient proof of payments made but not yet credited by Movant, the above
arrears will be adjusted accordingly.

       3.      Commencing, in March 2020 the Debtor(s) shall resume making the regular
monthly payments of $969.60, or as adjusted for interest rate or escrow changes and shall
continue to be bound by all other provisions in the Note and Deed of Trust. The regular
payments are due on the 1st day of the month with a late charge assessed after the 15th.

       4.     All payments tendered in accordance with this Order should be sent directly to
U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES
III TRUST, Movant at BSI Financial Services, Inc., 314 S Franklin St. P.O. Box 517, Titusville,
Pennsylvania, 16354.

        5.      Should the Debtor(s) default under Paragraph 2 or 3 herein, or should any
payment be returned for insufficient funds, the Movant may file with the court and mail to the
Debtor(s) and Debtor(s) attorney a Notice of Default and Notice of Termination of Automatic
Stay. Should the Debtor(s) then fail to cure the default including any amounts which have
become due between the execution of the Notice and the expiration of the cure period, within ten
(10) days from the date of the filing of the Notice, and/or should the Debtor(s) fail to file an
opposition to the Default Notice pursuant to Bankruptcy Rule 4001(a)(3), the forbearance shall
terminate without further court action and without further court order. Should the Debtor(s) file
an Objection, Response or Motion to Strike the Notice of Default, the Debtor(s) shall bear the
burden of proof as to the inaccuracy of the Notice. Any payment(s) tendered to cure a default
arising under the provisions of this consent agreement must be in the form of certified or
cashier’s check or money orders. Acceptance of a partial payment shall not be deemed to be a
waiver of the termination of the forbearance as provided herein. If the Debtor(s) fail to cure the
default noted, the Noteholder may proceed to enforce its rights, including but not limited to
foreclosure, under the provisions of the Deed of Trust recorded among the land records of Anne
Arundel County, Maryland, at Liber 20583 and folio 308 and which is secured by the property of
the Debtor(s) located at 1112 Commanders Way S., Annapolis, Maryland 21409. The
additional stay provided by Bankruptcy Rule 4001(a)(3) is hereby waived.

       6.      Should there be more than two (2) defaults in payment as provided in this



19-603461
                  Case 19-20370        Doc 37     Filed 02/18/20     Page 3 of 4




agreement, there shall be no ten day "cure period"; the Movant shall file the Notice of Default
with the court and mail copies to the Debtor(s) and Debtor(s’) attorney and the forbearance shall
be terminated at the filing thereof without any further Court Order. Movant may proceed with
collection and/or foreclosure actions immediately.

        7.     This agreement shall be and become null and void on the termination of this
bankruptcy proceeding. Should the Debtor(s) convert to a Chapter 7 proceeding, the forbearance
shall be immediately terminated and the repayment provisions herein shall be and become null
and void. This agreement shall apply to proceedings for possession of the real property after the
foreclosure sale and shall apply to successors and/or assigns of Movant.

       8.       The Movant and/or its successors and assigns may, at its option, offer, provide
and enter into a potential forbearance agreement and/or loan modification or other loan
workout/loss mitigation agreement which does not otherwise require court approval. The Movant
may contact the Debtor via telephone or written correspondence to offer such an agreement.


SEEN AND APPROVED:


/s/ Kevin Feig, Esq. (kf)
Kevin Feig, Esq.
Attorney for Movant
Bar No. 15202
McCabe, Weisberg & Conway, LLC
312 Marshall Avenue, Suite 800
Laurel, MD 20707
301-490-1196
bankruptcymd@mwc-law.com

/s/ Jeffrey M. Sirody
Jeffrey M. Sirody
Attorney for Debtor
Jeffrey M. Sirody and Associates, P.A.
1777 Reisterstown Road
Suite 360 E
Baltimore, Maryland 21208
smeyers5@hotmail.com


        I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
court are identical to those set forth in the original consent order; and the signatures represented
by the /s/___________ on the copy of the consent order submitted to the Court reference the
signatures of consenting parties obtained on the original consent order.




19-603461
                 Case 19-20370       Doc 37    Filed 02/18/20      Page 4 of 4




                                            /s/ Kevin Feig, Esq.
                                            Kevin Feig, Esq.


Copies to:

Kim M. Knight
1112 Commanders Way South
Annapolis, Maryland 21409


Copies were sent electronically via the CM/ECF system to Jeffrey M. Sirody, Attorney for Debtor
at smeyers5@hotmail.com and Rebecca A. Herr, Chapter 13 Trustee at ecf@ch13md.com.



                                         End of Order




19-603461
